The defendant’s petition for certification for appeal from the Appellate Court, 47 Conn. App. 68 (AC 15323), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the defendant was ‘more than two years older’ than the complainant within the meaning of General Statutes § 53a-71 (a) (1) where the defendant on the date of the incident was sixteen years old and the complainant was fourteen years old?
“2. Did the Appellate Court properly conclude that the meaning of the term ‘year’ in General Statutes § 53a-71 (a) (1) was not unconstitutionally vague and/or violative of the equal protection clause of the United States constitution as applied to the facts of this case?
“3. Did the Appellate Court properly conclude that the state adequately charged the defendant with a violation of General Statutes (Rev. to 1993) § 53-21 (Risk of Injury) under the facts of this case, where a minor may lawfully engage in sexual intercourse in certain circumstances?
*956The Supreme Court docket number is SC 15841.
Jon L. Schoenhom, in support of the petition.
Carolyn K. Longstreth, assistant state’s attorney, in opposition.
Decided December 10, 1997
“4. Assuming the state properly charged the defendant with a violation of General Statutes (Rev. to 1993) § 53-21, did the Appellate Court properly conclude that it was not unconstitutionally vague as applied to the facts of this case?”